POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N-8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: ING USA Annuity and Life Insurance Company INDIVIDUALS WITH POWER OF ATTORNEY: John S. (Scott) Kreighbaum, Michael A. Pignatella and Julie E. Rockmore REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT OF 1933: 033-23351 333-30180 333-90516 333-124953 333-133076 033-34827 333-33914 333-101481 333-133152 333-151031 033-59261 333-66757 333-111684 333-133153 333-153622 333-28679 333-57218 333-111685 333-133154 333-28755 333-63692 333-111686 333-133155 333-28769 333-70600 333-117260 333-133944 REGISTRATION STATEMENTS FILED UNDER THE INVESTMENT COMPANY ACT OF 1940: 811-05626 811-08524 811-09026 I hereby ratify and confirm on this 17 day of March, 2009, my signature as it may be signed by my said attorneys to any such registration statements and any and all amendments thereto. Signature /s/ Valerie G. Brown Valerie G. Brown, President POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N-8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: ING USA Annuity and Life Insurance Company INDIVIDUALS WITH POWER OF ATTORNEY: John S. (Scott) Kreighbaum, Michael A. Pignatella and Julie E. Rockmore REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT OF 1933: 033-23351 333-30180 333-90516 333-124953 333-133076 033-34827 333-33914 333-101481 333-133152 333-151031 033-59261 333-66757 333-111684 333-133153 333-153622 333-28679 333-57218 333-111685 333-133154 333-28755 333-63692 333-111686 333-133155 333-28769 333-70600 333-117260 333-133944 REGISTRATION STATEMENTS FILED UNDER THE INVESTMENT COMPANY ACT OF 1940: 811-05626 811-08524 811-09026 I hereby ratify and confirm on this 12 th day of March, 2009, my signature as it may be signed by my said attorneys to any such registration statements and any and all amendments thereto. Signature /s/ Bridget M. Healy Bridget M. Healy, Director POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N-8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: ING USA Annuity and Life Insurance Company INDIVIDUALS WITH POWER OF ATTORNEY: John S. (Scott) Kreighbaum, Michael A. Pignatella and Julie E. Rockmore REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT OF 1933: 033-23351 333-30180 333-90516 333-124953 333-133076 033-34827 333-33914 333-101481 333-133152 333-151031 033-59261 333-66757 333-111684 333-133153 333-153622 333-28679 333-57218 333-111685 333-133154 333-28755 333-63692 333-111686 333-133155 333-28769 333-70600 333-117260 333-133944 REGISTRATION STATEMENTS FILED UNDER THE INVESTMENT COMPANY ACT OF 1940: 811-05626 811-08524 811-09026 I hereby ratify and confirm on this 13 th day of March, 2009, my signature as it may be signed by my said attorneys to any such registration statements and any and all amendments thereto. Signature /s/ Robert G. Leary Robert G. Leary, Director POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N-8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: ING USA Annuity and Life Insurance Company INDIVIDUALS WITH POWER OF ATTORNEY: John S. (Scott) Kreighbaum, Michael A. Pignatella and Julie E. Rockmore REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT OF 1933: 033-23351 333-30180 333-90516 333-124953 333-133076 033-34827 333-33914 333-101481 333-133152 333-151031 033-59261 333-66757 333-111684 333-133153 333-153622 333-28679 333-57218 333-111685 333-133154 333-28755 333-63692 333-111686 333-133155 333-28769 333-70600 333-117260 333-133944 REGISTRATION STATEMENTS FILED UNDER THE INVESTMENT COMPANY ACT OF 1940: 811-05626 811-08524 811-09026 I hereby ratify and confirm on this 13 th day of March, 2009, my signature as it may be signed by my said attorneys to any such registration statements and any and all amendments thereto. Signature /s/ Thomas J. McInerney Thomas J. McInerney, Director and Chairman POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N-8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: ING USA Annuity and Life Insurance Company INDIVIDUALS WITH POWER OF ATTORNEY: John S. (Scott) Kreighbaum, Michael A. Pignatella and Julie E. Rockmore REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT OF 1933: 033-23351 333-30180 333-90516 333-124953 333-133076 033-34827 333-33914 333-101481 333-133152 333-151031 033-59261 333-66757 333-111684 333-133153 333-153622 333-28679 333-57218 333-111685 333-133154 333-28755 333-63692 333-111686 333-133155 333-28769 333-70600 333-117260 333-133944 REGISTRATION STATEMENTS FILED UNDER THE INVESTMENT COMPANY ACT OF 1940: 811-05626 811-08524 811-09026 I hereby ratify and confirm on this 16 day of March, 2009, my signature as it may be signed by my said attorneys to any such registration statements and any and all amendments thereto. Signature /s/ Catherine H. Smith Catherine H. Smith, Director and Senior Vice President POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N-8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: ING USA Annuity and Life Insurance Company INDIVIDUALS WITH POWER OF ATTORNEY: John S. (Scott) Kreighbaum, Michael A. Pignatella and Julie E. Rockmore REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT OF 1933: 033-23351 333-30180 333-90516 333-124953 333-133076 033-34827 333-33914 333-101481 333-133152 333-151031 033-59261 333-66757 333-111684 333-133153 333-153622 333-28679 333-57218 333-111685 333-133154 333-28755 333-63692 333-111686 333-133155 333-28769 333-70600 333-117260 333-133944 REGISTRATION STATEMENTS FILED UNDER THE INVESTMENT COMPANY ACT OF 1940: 811-05626 811-08524 811-09026 I hereby ratify and confirm on this 13 th day of March, 2009, my signature as it may be signed by my said attorneys to any such registration statements and any and all amendments thereto. Signature /s/ David A. Wheat David A. Wheat, Director, Executive Vice President and Chief Financial Officer POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N-8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: ING USA Annuity and Life Insurance Company INDIVIDUALS WITH POWER OF ATTORNEY: John S. (Scott) Kreighbaum, Michael A. Pignatella and Julie E. Rockmore REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT OF 1933: 033-23351 333-30180 333-90516 333-124953 333-133076 033-34827 333-33914 333-101481 333-133152 333-151031 033-59261 333-66757 333-111684 333-133153 333-153622 333-28679 333-57218 333-111685 333-133154 333-28755 333-63692 333-111686 333-133155 333-28769 333-70600 333-117260 333-133944 REGISTRATION STATEMENTS FILED UNDER THE INVESTMENT COMPANY ACT OF 1940: 811-05626 811-08524 811-09026 I hereby ratify and confirm on this 27 day of March, 2009, my signature as it may be signed by my said attorneys to any such registration statements and any and all amendments thereto. Signature /s/ Steven T. Pierson Steven T. Pierson, Senior Vice President and Chief Accounting Officer
